DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 December 2021.
Applicant's election without traverse of Group I (claims 1-14) and species maltodextrin in the reply filed on 1 December 2021 is acknowledged.

Claim Status
Claims 1-18 are currently pending.
Claims 15-18 are withdrawn, as discussed in the Election/Restrictions section above.
Claims 1-14 are under examination herein.
Claims 1-14 are rejected.
Claim 11 is objected to.

Priority
	The instant application claims the benefit of priority to foreign Application No. EP17203622.0 filed at the European Patent Office on 24 November 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 21 May 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
It is noted that no drawings have been filed herein.

Specification
The disclosure is objected to because of the following informalities:
On Pg. 7, line 26, DE is not presented in fully expanded form. 
The use of the terms Lipex™, Lipoprime™, Lipolase™, Lipolase™ Ultra, Lipozyme™, Palatase™, Novozym™ 435, Quara™, Lecitase™, Lumafast™, Lipomax™, Sipernat 22S, Sipernat 50, and Sipernat 50s which are trade names or marks used in commerce, have been noted in this application (Pg. 5, lines 26-30; Pg. 7, lines 3-4). It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 11, 13 and 14 are objected to because of the following informalities:    
In claim 11, line 2, DE should first be presented in fully expanded form. Examiner suggests amending to "Dextrose Equivalent (DE)".
In claim 13, line 1, "which is" should be amended to "which are".
In claim 14, line 1, "which has" should be amended to "which have".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
	The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "homogenous composition" is rendered indefinite by the term "substantially".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mazeaud (WO2009010561A1; 21 May 2020 IDS Document) in view of Negishi (US20080102500A1). 
	
	Regarding claim 1, Mazeaud discloses an immobilized enzyme product comprising: a) a preformed single carrier particle, b) a soluble polyol selected from carbohydrates and sugar alcohols, and c) a lipolytic enzyme (Mazeaud Claim 1), wherein the carrier is selected from silica, zeolite, alumina, ceramic, diatomaceous earth and kaolin and combinations thereof (Mazeaud Claim 3). 
Mazeaud does not disclose said particles comprise an organic filter aid. 
Negishi discloses a lipase powder composition which comprises a filter aid(s) and a product obtained by pulverizing a Thermomyces sp.-derived lipase immobilized to a silica carrier(s) into the average particle diameter of 1 micrometer or more and less than 300 micrometers. The lipase powder composition improves the lipase activity and operability and, therefore, can be suitably used in the methods for exchanging esters of fats and oils and for esterification (Negishi Abstract). Cellulose is disclosed as a preferred organic filter aid (Negishi [22], lines 1-6).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazeaud's immobilized enzyme product to further comprise an organic filter aid, because Negishi teaches such compositions improve lipase activity and operability (Negishi Abstract). This modification would have had a reasonable expectation of success, because both enzyme products contain a lipolytic enzyme and a silica carrier and were developed for esterification methods (Negishi [18]; Mazeaud Pg. 12, lines 26-30).   
Regarding claims 2, 3, 4 and 6, Mazeaud and Negishi do not specifically teach the weight concentration of the siliceous material, the organic filter aid, and the lipolytic enzyme. 
Mazeaud discloses an embodiment containing an enzyme amount of 33 mg/g and the amount of additive (maltodextrin) in the amount of 10, 20, or 30% w/w. The silica carrier was Mazeaud Pg. 20, lines 1-5).
Negishi further discloses the mass ratio of the lipase pulverized product (lipase immobilized to silica carrier) to the filter aid(s) is preferably 1/10 to 10/1 and more preferably 1/7 to 2/1 (Negishi [23]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight concentrations of the siliceous material, the organic filter aid, and the lipolytic enzyme, and the combined weight concentration of the siliceous material and the organic filter aid by routine experimentation. 
Regarding claim 5, Mazeaud teaches amount of the polyol (carbohydrate or sugar alcohol) used in the particle of the present invention may be above 2 % by weight, e.g. 2 to 75 %, 2 to 50 %, 5 to 30 %, 10 to 25 % or 7.5 to 25 % by weight of the enzyme product particle (Mazeaud Pg. 3, lines 22-24). 
Regarding claim 7, Mazeaud discloses the carrier is selected from silica, zeolite, alumina, ceramic, diatomaceous earth and kaolin and combinations thereof (Mazeaud Claim 3). 
Regarding claims 8-9, Negishi discloses cellulose as a preferred organic filter aid (Negishi [22], lines 1-6).
Regarding claim 10, Mazeaud teaches a soluble polyol selected from carbohydrates and sugar alcohols (Mazeaud Claim 1b), wherein the polyol is a carbohydrate selected from the group consisting of dextrin, maltodextrin, trisaccharides, disaccharides and monosaccharides (Mazeaud Claim 7). 
Regarding claim 11, Mazeaud teaches maltodextrin with DE 20-23 (Mazeaud Pg. 3, line 20). 
claim 12, Mazeaud teaches the lipolytic enzyme is a lipase (Mazeaud Claim 10).
	Regarding claim 13, Mazeaud discloses an embodiment in which lipase, water, and maltodextrin were stirred and applied uniformly onto a carrier using continuous mixing (reads on substantially homogenous composition). An atomizing nozzle (reads on spray dying) was used to distribute the liquid over the carrier. The moist carrier particles were dried in a fluidized bed (Mazeaud Example 2, Pg. 14, line 30-Pg. 15, line 8).   
	Regarding claim 14, Negishi discloses an average particle diameter of 1 micrometer or more and less than 300 micrometer (Negishi [16]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 22, 23, 25 and 27-32 of copending Application No. 17614837 in view of Mazeaud (WO2009010561A1).
	
Claim 18 of the copending application recites a plurality of enzyme particles, wherein said particles comprise a lipolytic enzyme, a hydrophobic polymer, an organic filter aid, and a water-soluble polyol selected from carbohydrates and sugar alcohols. Claim 20 recites the plurality of enzyme particles of claim 18, wherein the organic filter aid is in an amount of 10-80% w/w. Claim 22 recites the plurality of enzyme particles of claim 18, wherein the polyol is in an amount of 2-50% w/w. Claim 23 recites the plurality of enzyme particles of claim 18, wherein the lipolytic enzyme in an amount of 1-50% w/w. Claim 25 recites the plurality of enzyme particles of 
The copending claims do not recite the enzyme particles comprise a siliceous material.
	Mazeaud discloses enzymes are generally immobilized onto a particle. Immobilization facilitates re-use of the enzymes, and may affect the selectivity and stability of the enzyme (Mazeaud Pg. 1, lines 16-18). Mazeaud further discloses the particle carrier is silica (Mazeaud Claim 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of enzyme particles recited in the copending claims to further comprise silica, because Mazeaud discloses immobilization of enzymes onto particles, such as silica, facilitate re-use of the enzymes, and may affect the selectivity and stability of the enzyme (Mazeaud Pg. 1, lines 16-18; Claim 3).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./           Examiner, Art Unit 1657                                                                                                                                                                                             
/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631